Citation Nr: 1329846	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1958 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran was first granted service connection for bilateral hearing loss with a 0 percent evaluation in a July 2002 RO rating decision. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last VA audiological examination was in May 2009. Since that time, he alleges that his hearing loss has become worse.  See Veteran's statement, dated July 2010.  Indeed, in a statement received in May 2013, the Veteran, through his representative, has alleged that his hearing has "considerably declined" since he was last examined.  A new VA examination should be scheduled.

The Board's attention is also drawn to a statement made by the RO in its July 2010 Statement of the Case, wherein it reported that it had reviewed the Virtual VA (VVA) record, which is an electronic records keeping system, through July 2010 and found negative results for the appealed record.  A review of VVA does not include any VA treatment records other than the report of the December 2009 VA examination and a review of the physical claims file only includes a few printed VA treatment records from the Gainesville VA Medical Center (VAMC).  Such suggests that the Veteran's complete VA treatment file has not been included in the claims file or uploaded to VVA.  Such needs to be rectified.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file (or VVA) all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Regardless as to whether or not he responds, obtain the Veteran's complete treatment records from the Gainesville VAMC since 2009.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Afterwards schedule the Veteran for a VA audiometric examination to ascertain the severity and manifestations of his bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims file must be made available to the examiner for review. 

3. If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________

MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


